Title: To James Madison from David Airth, 31 December 1805 (Abstract)
From: Airth, David
To: Madison, James


          
§ From David Airth. 31 December 1805, Gothenburg. “I had the honour of addressing your Excellency last on the 8th. Ulto. by the Susanna of Baltimore Capt. John Arnold bound to NewYork and as therein promised and agreeable to my Instructions, I now beg leave to wait on you with a Specified Acct. of the Trade of the United States at this Port during the past Year, which as hinted before has been more considerable than the two preceeding Years and I hope it will still continue to increase.
          “The East India Company’s Charter here is expired and will not be renewed. They have therefore resolved to dispose of their Ships, a list of which I have the honour to send here inclosed, in case the United States should wish to purchase any of them to be employed as Ships of War.”

        